DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 16 objected to because of the following informalities:  at line 15, “systema” should be --system--.  Appropriate correction is required.

Claim 34 objected to because of the following informalities:  at line 3, the single quotation mark “ should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 6, 8, 9, 11-17, 20, 21, 23, 24, and 26-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the string" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  At line 7, “pipe strings” are recited; however, not a singular “string”.
Claim 1 recites the limitation "the lifting system" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the string" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the first motorized roller line" in line 21.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to whether "the first motorized roller line" is the same as initially recited “a first roller line”.  Applicant should be consistent with claim terminology.
Claim 1 recites the limitation "the second motorized roller line" in line 22.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to whether "the second motorized roller line" is the same as initially recited “a second roller line”.  Applicant should be consistent with claim terminology.
Claim 1, line 25, the recitation of “in a concomitant way” is confusing.  It is unclear as to what is meant by “in a concomitant way”.
Claim 1, line 25, the recitation of “it” is confusing.  It is not readily understood to what “it” refers.
Claim 1 recites the limitation "the linings" in line 26.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the embarkation point" in line 27.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the coiled section" in lines 27-28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the vessel" in line 28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the pipe sections" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites “pipe strings” and “pipes”, but not “pipe sections”.
Claim 6 recites the limitation "the resulting string" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the diameter" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the first driving roller line" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the second driving roller line" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the central site" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites “a central area”.
Claim 14 recites the limitation "the embarkation point" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the string" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  At line 7, “pipe strings” are recited; however, not a singular “string”.
Claim 16 recites the limitation "the lifting system" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the lifting ports" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16, line 25, the recitation of “in a concomitant way” is confusing.  It is unclear as to what is meant by “in a concomitant way”.
Claim 16, line 25, the recitation of “it” is confusing.  It is not readily understood to what “it” refers.
Claim 16 recites the limitation "the site joint lining" in line 26.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the embarkation point" in line 27.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the coiled section" in lines 27-28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the vessel" in line 28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the pipe sections" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 16 recites “pipe strings” and “pipes”, but not “pipe sections”.
Claim 21 recites the limitation "the resulting string" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the central site" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 16 recites “a central area”.

Claim 32 recites the limitation "the supports" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the supports" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "the embarkation point" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation "the driving roller line” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1, 2, 5, 6, 8, 9, 11-17, 20, 21, 23, 24, and 26-37 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  insofar as understood, the prior art of record fails to show or suggest the provision of a second motorized roller line for transporting the pipe strings positioned parallel to the first motorized roller line wherein a central area of storage pipes is arranged between the first and second motorized roller lines, the central area being arranged under lifting ports as recited in the claims.  The closest prior art, such as WO2013102754 and WO2009109021, disclose methods of connecting and manufacturing pipes/pipelines, but are silent to the configuration as specifically recited in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678